DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications:  KR 10-2018-0026970 filed March. 17, 2018, and KR-10-2019-0017451 filed Feb. 14, 2019.  
The Applicant has provided a certified copy of KR-10-2019-0017451, but has failed to provide a certified copy of KR 10-2018-0026970.  
 The examiner respectfully requests the applicant to submit the foreign priority document to USPTO at their earliest convenience. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claims 1–2, 4–10, 13 and 15–16 are rejected under 35 U.S.C. 103 as being obvious over Cai et al., CN 108906786 A (“Cai”)1 in view of Schroeder et al., US 2010/0129013 (“Schroeder”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Cai in view of Schroeder and Vansickler et al., WO 2017/204868 (“Vansickler”)2. 
Claims 12, 14 and 20 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Schroeder and Kim, WO 2008/018680 (“Kim”)3. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Schroeder, Kim, Sang, CN 1795803 (“Sang”)4 and Burrows, US 2009/0173683 (“Burrows”).
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Cai in view of Schroeder, Kim and Sang. 
Claim 1 describes an indoor unit for an air conditioner. The indoor unit comprises a cabinet assembly forming an external appearance of the indoor unit. The cabinet assembly has an air suction port formed in a rear surface thereof. The indoor unit comprises a filter module disposed at the air suction port to filter particles introduced through the air suction port. The 
The filter cleaner comprises a mobile gear to rotate while engaged with the guide rail to move the filter cleaner upward and downward with respect to the filter module.  The filter cleaner comprises a gear motor to rotate the mobile gear.  The filter cleaner comprises an agitator to rotate due to friction with the filter module so that foreign substances are separated from the filter module by the friction. The filter cleaner comprises a dust container disposed downward of the agitator to collect foreign substances separated from the filter module due to the rotation of the agitator. The filter cleaner comprises a guide roller bringing the filter cleaner into close contact with the Application No.: 16/294,626Docket No.: 7981.00384.US00filter module so that part of the agitator rotates while in contact with the filter module. The filter cleaner comprises a base cover disposed to face the filter module. The filter cleaner comprises an outer cover coupled to a rear of the base cover. 
The guide rail comprises a gear rail forming a thread to be engaged with the mobile gear.  The guide rail comprises a roller rail disposed at the rear of the gear rail and having a rib structure to which the guide roller is mounted. A guide rail groove is formed in the base cover in upward and downward directions and receives the guide rail.
Cai discloses an indoor unit for an air conditioner. Cai Fig. 3, p. 2. The indoor unit comprises a cabinet assembly forming an external appearance of the indoor unit. Id. at Fig. 3. The cabinet assembly has an air suction port (i.e., the port covered by cleaning strainer 100) formed in a rear surface thereof. Id. The indoor unit comprises a filter module (i.e., cleaning strainer 100) disposed at the air suction port to filter particles (i.e., dust) introduced through the air suction port. Id. at Fig.3, p. 3. The filter module 100 comprises a first filter module 100 covering the left side of the air suction port and a second filter module 100 covering the right side of the air suction port. Id. at Fig. 3. The indoor unit comprises a filter cleaner (i.e., cleaning assembly 2) that moves upward and downward along a rear of a surface formed by the first filter module 100 and the second filter module 100 to remove foreign substances (i.e., dust) caught in the filter module. Id. at Fig. 3, p. 3. The filter cleaner 2 moves outside of the cabinet assembly. Id. The indoor unit comprises a guide rail (i.e., rack 11) vertically disposed on rear side of the cabinet assembly. Id. at Fig. 2, p. 3. The guide rail 11 is to guide the upward movement and the downward movement of the filter cleaner 2. Id. The guide rail 11 is disposed between the first filter module 100 and the second filter module 100. Id.
Cai also discloses that the filter cleaner 2 comprises a mobile gear (i.e., walking gears 12) to rotate while engaged with the guide rail 11 to move the filter cleaner upward and downward with respect to the filter module 100. Id. at Fig. 3, p. 3. The filter cleaner 2 comprises a gear motor (i.e., electricity motivation 13) to rotate the mobile gear 12. Id.  The filter cleaner 2 comprises an agitator (i.e., brush 21) to rotate due to friction with the filter module 100 so that foreign substances (i.e., dust) are separated from the filter module 100 by the friction. Id. at Figs. 2–3, p. 3. The filter cleaner 2 comprises a dust container (i.e., suction box 5) disposed downward of the agitator 21 to collect foreign substances separated from the filter module 100 due to the Id. at Figs. 2–3, p. 3. The filter cleaner 2 comprises a base cover (i.e., the inner surface of baffle box 22) disposed to face the filter module 100. Id. at Fig. 1, p. 3. The filter cleaner 2 comprises an outer cover (i.e., the outer surface of baffle box 22) coupled to a rear of the base cover. 
Additionally, Cai discloses a guide rail groove formed in the base cover in upward and downward directions and receives the guide rail 11. Id. at Fig. 1. It is noted here that while Cai does not explicitly disclose a guide rail groove to accommodate the guide rail 11, it would have been obvious that a guide rail groove exists as annotated by the examiner because the guide rail 11 is a transverse structure extends from the base cover to the outer cover. 

    PNG
    media_image1.png
    809
    626
    media_image1.png
    Greyscale

Cai does not disclose that the filter cleaner 2 comprises a guide roller bringing the filter cleaner into close contact with the filter module so that part of the agitator rotates while in contact with the filter module. Cai also does not disclose that the guide rails 11 comprises a gear rail forming a thread to be engaged with the mobile gear.  Cai does not disclose that the guide rail comprises a roller rail disposed at the rear of the gear rail and having a rib structure to which the guide roller is mounted.
In the analogous art of guide rails, Schroeder discloses a guide rail 104 that has a roller rail 118 disposed at the rear of the gear rail 124, having a rib structure to which a guide roller 110 is mounted.  Schroeder Fig. 1, [0036]. Schroeder further discloses that their invention has the benefits of increased precision to promote consistent and improved engagement between the guide rail and a carriage assembly. Id. at [0006]. It would have been obvious to replace Cai’s guide rail 11 with Schroeder’s guide rail assembly 104 for increased precision and improved engagement. Id. at [0006]. With this modification, Cai’s filter cleaner 2 would comprises Schroeder’s guide roller 110 bring Cai’s filter cleaner 2 into close contact with the filter module 100 so that part of the agitator 21 rotates while in contact with the filter module 100. Modified Cai’s guide rail (i.e., Schroeder’s guide rail assembly in place of Cai’s guide rail 11) would comprise a gear rail 124 forming a thread to be engaged with the mobile gear (i.e., Schroeder’s pinion gear 116). Schroeder Fig. 1, [0031]. The guide rail could comprise a roller rail 118 disposed at the rear of the gear rail 124 and having a rib structure to which the guide roller 110 is mounted. 

    PNG
    media_image2.png
    630
    588
    media_image2.png
    Greyscale

Claim 2 describes the indoor unit of claim 1. The filter cleaner further comprises a suction fan to form an airflow so that the foreign substances separated from the filter module by the rotation of the agitator flow into the dust container.
Cai discloses that the filter cleaner 2 further comprises a suction fan (i.e., dust suction subassembly) to form an air flow so that the foreign substances separated from the filter module 100 by the rotation of the agitator 21 flows into the dust container 5. Cai Fig. 3, p. 3. 
Claim 4 
Modified Cai does not disclose that the gear rail 124 is formed on both side surfaces of the guide rail, or that the mobile gear 116 comprises a first mobile gear and a second mobile gear that are respectively engaged with the gear rails formed on both side surfaces of the guide rails. 
However, it would have been obvious to add a duplication of gear rail 124 on the left side of the guide rail to increase precision interaction of the rail assembly as Schroeder discloses that the gear rail 124 provide precision interaction. Schroeder Fig. 1, [0036]. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Claim 5 describes the indoor unit of claim 1. The roller rail is formed at the rear of the gear rail on both side surfaces of the guide rail. The guide roller comprises at least one pair of guide rollers respectively mounted to the roller rails formed on both side surfaces of the guide rail. 
Modified Cai discloses that the roller rail (i.e., hardened rails 118 and 120) is formed on both side surfaces of the guide rail 104. Schroeder Fig. 1, [0032]. Modified Cai also discloses that the guide roller (i.e., guide roller 110, 112, 114) comprises at least one pair of guide roller respectively mounted to the roller rails 118 and 120 formed on both side surfaces of the guide rail 104. 
Claim 6 describes the indoor unit of claim 1. The guide roller further comprises: an upper guide roller mounted above the mobile gear to move along the guide rail and bring the filter cleaner into close contact with the filter module such that the filter cleaner is disposed with at least one portion thereof brought into contact with the filter module. A lower guide roller mounted below the upper guide roller to move along the guide rail and bring the filter cleaner 
Modified Cai discloses that the guide roller further comprises: an upper guide roller (i.e., guide roller 114) mounted above the mobile gear to move along the guide rail 120 and bring the filter cleaner 2 into close contact with the filter module 100 such that the filter cleaner 2 is disposed with at least one portion thereof brought into contact with the filter module. A lower guide roller (i.e., guide roller 1120 mounted below the upper guide roller 114 to move along the guide rail 120 and bring the filter cleaner into close contact with the filter module 100 such that the filter cleaner 2 is disposed with at least one portion thereof brought into contact with the filter module 100. Cai Fig. 3, p. 3 and Schroeder Fig. 1, [0032].
Claim 7 describes the indoor unit of claim 6. The base cover and the outer cover together form an external appearance of the filter cleaner. 
Modified Cai discloses that the base cover and outer cover together form an external appearance of the filter cleaner 2. Cai Fig. 2, p. 3. 
Claim 8 describes the indoor unit of claim 7. The mobile gear is disposed on an inner surface of the base cover. Part of the mobile gear protrudes toward the guide rail groove through a mobile gear hole formed on one side of the guide rail groove. 
Modified Cai discloses that the mobile gear 116 is disposed on an inner surface of the base cover (as Schroeder’s guide rail 104 replaces Cai’s guide rail 11, which is originally disposed on an inner surface of the base cover). Cai Fig. 1 and Schroeder Fig. 1. Part of the mobile gear 116 would protrude toward the guide rail groove. Cai Fig. 3, p. 3 and Schroeder Fig. 1, [0032]. It is noted here that while modified Cai does not explicitly discloses a mobile gear hole formed on one side of the guide rail groove, it would have been obvious to include a mobile see e.g. Cai Fig. 2. The roller 12 has hole wrapped around the roller. Cai Fig. 2. 
Claim 9 describes the indoor unit of claim 7. Each of the upper guide roller and the lower guide roller is disposed in a guide roller groove portion formed on an outer surface of the base cover. Each of the upper guide roller and the lower guide roller is disposed such that a part thereof protrudes toward the guide rail groove. 
Modified Cai discloses that Schroeder’s upper guide roller 114 and the lower guide roller 112 is disposed in a guide roller groove portion (i.e., the groove portion in Cai’s base cover that originally accommodate Cai’s rack 11) on an outer surface of the base cover (as the guide roller protrudes further into the guide roller groove compared to the mobile gear 116. Schroeder Fig. 2. Each of the upper guide roller 114 and the lower guide roller 112 is disposed such that a part thereof protrudes toward the guide rail groove (i.e., the engagement of guide rail 120 and guide roller 114 and 112 requires the guide rollers 112 and 114 to protrude into the groove. 
Claim 10 describes the indoor unit of claim 9. The upper guide roller and the lower guide roller are each dispose rearward of the mobile gear. 
Modified Cai discloses that the upper guide roller 114 and the lower guide roller 112 are each disposed rearward of the mobile gear 116. Schroeder Fig. 2. 
Claim 11
Modified Cai does not disclose that a magnetic force generator generates a magnetic force to limit upward movement of the filter cleaner is disposed in an upper portion of the guide rail. Additionally, modified Cai does not disclose that the filter cleaner 2 comprises a hall sensor that senses the magnetic force generated by the magnetic force generator.        
In the analogous art of limiting upward movements, Vansickler discloses a magnetic brake that generates a magnetic force to limit upward movement of module 220. Vansickler Fig 30, [0079].  Vansickler further discloses a sensor 290 senses magnetic field. Id. at Fig. 32 [0071].  Additionally, Vansickler discloses that magnetic brake has the advantages of limiting undesirable movement and damage, greater drive accuracy and better controlled movement. Id. at [0079]. It would have been obvious to include the Vansickler’s magnetic brake at an upper portion of Schroeder’s guide rail 104 to limit the upward movement of Cai’s filter cleaner 2 because Vansickler’s magnetic brake has the advantages of limiting undesirable movement and damage, greater drive accuracy and better controlled movement. Id. at [0079].  It would also have been obvious to include Vansickler’s sensor 290 to sense the magnetic force generated by the Vansickler’s magnetic brake and thus determine if the filter cleaner has reached the upper limit position. Id. at [0071].
Claim 12 describes the indoor unit of claim 1. A lower plate is provided in a lower portion of the guide rail to limit downward movement of the filter cleaner. The filter cleaner comprises a lower detection sensor to sense contact with the lower plate.
Modified Cai does not disclose that a lower plate is provided in a lower portion of the guide rail to limit downward movement of the filter cleaner. The filter cleaner comprises a lower detection sensor to sense contact with the lower plate.
In the analogous art of air filter cleaners, Kim discloses a lower barrier 100B is provided in a lower portion of the guide rail to limit downward movement of the filter cleaner. Kim Fig. 43, [0069]. Kim also discloses a lower detection sensor 349 to sense contact with the lower plate 100B. Id. at Fig. 43, [0098]. It would have been obvious to include Kim’s lower barrier 100B and lower detection sensor 349 to limit downward movement of Cai’s filter cleaner 2. 
Claim 13 describes the indoor unit of claim 1. The filter cleaner comprises an agitator groove forming a space wherein the agitator is rotatably disposed. The filter cleaner also comprises a communication hole formed on one side of the agitator groove to communicate with the dust container.
Modified Cai discloses an agitator groove (i.e., the groove where the brush 21 resides) forming a space wherein the agitator 21 is rotatably disposed. Cai Figs. 2–3, p. 3. Modified Cai also discloses that the filter cleaner 2 comprises communication hole (i.e., suction opening 51) formed on one side (i.e. lower side) of the agitator groove to communicate with the dust container 5. Cai Fig. 1, p. 3. 
 Claim 14 describes the indoor unit of claim 13. The indoor unit further comprises a duster formed at a lower end of the communication hole in a direction of rotation of the agitator. The duster forms in the agitator groove and contacts an end portion of the agitator. 
Modified Cai does not disclose that the indoor unit further comprises a duster formed at a lower end of the communication hole in a direction of rotation of the agitator. The duster forms in the agitator groove and contacts an end portion of the agitator. 
In the analogous art of filter cleaners, Kim discloses a duster (i.e., foreign matter removing unit 308) formed at a lower end of the communication hole (i.e. exhaust hole 300B) in a direction of rotation of the agitator (i.e., rotary agitator 302). Kim Fig. 38, [0091]. Kim also Id. Additionally, Kim discloses that the duster serves the function of removing the alien substances sticking to the agitator 302. Id. It would have been obvious to include Kim’s duster 308 at a lower end of Cai’s communication hole 51 to remove the alien substances sticking to the agitator 21. 
Claims 15 describes the indoor unit of claim 13. The filter cleaner further comprises a connection housing connecting the agitator groove to the dust container. Claim 16 describes the indoor unit of claim 15. The connection housing guides the dust container and forms a space to accommodate the dust container. 
Modified Cai discloses a connection housing (i.e., lower end of baffle box 22) connecting the agitator groove to the dust container 5. Cai Fig. 1, p. 3. Modified Cai also discloses that the connection housing guides the dust container 5 and forms a space to accommodate the dust container 5 (i.e., the interface where the dust container 5 and the baffle box 22 connects is the space that used to accommodate the dust container 5). Id.
Claim 17 describes the indoor unit of claim 16. The dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner. A dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space where the dust container that accommodates the dust container.  Claim 18 describes the indoor unit of claim 1. The dust container is inserted into a side surface of the filter cleaner and has a curved shape convex rearward. Claim 19 describes the indoor unit of claim 17. The dust container comprises: a dust container body forming a space to receive the dust. The dust container also comprises an upper cover disposed above the dust container body and having a dust container suction port formed 
While modified Cai does not disclose the required feature, Kim discloses an alternative embodiment of Fig. 32, wherein the filter cleaner kit case 300 comprises a lower case 1315 connecting an agitator groove to the dust collecting space 1311. Kim Fig. 32, [0189] and [0191]. Kim discloses that the lower case forms a dust collecting space 1311.  Fig. 32, [0190]. Kim further discloses that the dust collecting space 1311 has a discharge hole 1317 and a dust suction hole beneath the agitator 1332. Kim annotated Fig. 32, [0207]. 

    PNG
    media_image3.png
    368
    568
    media_image3.png
    Greyscale

However, the alternative embodiment of Kim does not explicitly disclose a dust container or that the connection housing guides the dust container. The alternative embodiment of Kim does not disclose that the dust container is inserted into a side surface of the filter cleaner and have a curved shape convex rearward. Additionally, the alternative embodiment of Kim does not disclose that the dust container has an upper cover with a suction port, a lower cover with a 
In the analogous art of dust containers, Sang discloses a detachable dust box 5 installed in a vacuum cleaner 2. Sang Fig. 3, p. 1. Sang further discloses that the dust box 5 is inserted into a side surface of the vacuum cleaner 2. Sang Fig. 3, p. 1. Additionally, Sang discloses that the dust box 5 is fully covered with a suction port 5a and a discharge port 5b formed on two separated covers. Sang Fig. 3, p. 1. Sang further discloses a dust container filter disposed at the discharge port 5b. Sang Fig. 3, p. 1. 

    PNG
    media_image4.png
    871
    1187
    media_image4.png
    Greyscale

However, Sang does not disclose a magnetic member and a dust container fixing member that hold Sang’s dust box 5 inside the cleaner 2. 
In the analogous art of mounting a draw container to a main body, Burrows discloses a panel mounted magnet 804 and a base mounted magnet 806 oriented in reverse pole configuration to provide a strong magnetic attraction force to hold the front panel 884 of a drawer in fully closed position. Burrows Figs. 4 and 22, [0111]. 
It would have been obvious to include a detachable dust box as disclosed by Sang in Kim’s dust collecting space 1311 so that one could have access to the dust collecting space for maintenance purposes. It would also have been obvious to further include the two magnets disclosed by Burrows on the detachable dust box to provide a strong magnetic attraction force to hold the detachable magnetic box in place while Kim’s filter cleaner moves. Additionally, it would have been obvious to replace the filter cleaner 2 of Cai with the modified alternative embodiment of Kim because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).
Cai as modified teaches the limitations of claim 17: 
“The indoor unit of claim 16, 
wherein the dust container comprises a magnetic member that maintains a state in which the dust container is mounted to the filter cleaner (Sang’s dust box 5 in Kim’s dust collecting space 1311 comprises Burrows’s magnet 804 that maintains a state in which Sang’s dust box 5 is mounted to Kim’s filter cleaner as explained above — Burrow’s magnet 804 is the “magnetic member), and
wherein a dust container fixing member subject to an attracting force from the magnetic member is disposed in the connection housing at an end portion of the space where the dust container that accommodates the dust container (disposing Burrows’s magnet 806 at an end 
Claim 18 describes the indoor unit of claim 1. The dust container is inserted into a side surface of the filter cleaner and has a curved shape convex rearward. 
While Sang discloses that its dust box 5 is inserted into a side surface of the vacuum cleaner, Sang Fig. 3, Sang does not disclose that Sang’s dust box 5 has a curved shape convex rearward. On the other hand, modified Cai discloses that Kim’s dust collecting space 1311 has a curved shape convex rearward, Kim, Fig. 32, it would have been obvious to further modify Sang’s dust box to have a curved shape convex rearward so that Sang’s dust box 5 will fit in modified Cai’s dust collecting space 1311. 
Cai as modified teaches the limitations of claim 19: 
“The indoor unit of claim 17, wherein the dust container comprises:
a dust container body forming a space to receive the dust (Sang’s dust box 5 forming a space inside Kim’s dust collecting space 1311 to receive the dust as explained above, Kim Fig. 32, [189] and [191]);
an upper cover disposed above the dust container body and having a dust container suction port formed therein (Sang’s dust box 5 having an upper cover disposed above the dust 
a lower cover disposed below the dust container body and having a discharge port formed therein (Sang’s dust box 5 having a lower cover disposed below Sang’s dust box 5 and having a discharge port formed that matches the Kim’s discharge hole 1317 as explained above);
a dust container filter that filters dust contained in air discharged through the discharge port, the dust container filter disposed within the lower cover (Sang’s filter 6 disposed at Sang’s discharge port located at the lower cover that filter dust contained in air discharged through the discharge port as explained above, Sang, Fig. 3, p. 1); and
a dust container filter mount to which the dust container filter is mounted, the dust container filter mount accommodated within the lower cover (while Cai as modified does not explicitly teach that the dust container filter contains a filter mount that mount the filter to the lower cover, it is conventional to have filter mounts to keep filters in place, for example, Kim discloses filter mounts 270, 280 to keep filters 36, 37, 38 in place. Kim Fig. 4, [79]).”
Claim 20 
Modified Cai does not disclose that the filter cleaner further comprises a side brush part that is disposed on one side of the agitator and in contact with an end portion of the filter module.
In the analogous art of filter cleaners, Kim discloses an embodiment where bristles 302 is disposed on one side of the agitator 308 and in contact with an end portion of the filter module. Kim annotated Fig. 48 and Fig. 49. 


    PNG
    media_image5.png
    656
    969
    media_image5.png
    Greyscale

Response to Amendment
Claim Rejections - 35 USC § 103 
The applicant has amended independent claim 1 to include further limitations tso that the invention is more closely related with Fig. 11. Applicant Rem. dated Oct. 25, 2021 (“Applicant Rem.”) p. 7. In view of the amended independent claim, the original claim rejection under 35 USC § 103 is withdrawn. However, the amended claim 1 is not novel in view of Cai and Schroeder. Details are provided above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Cai reference is contained in the record as an 8-page Foreign Reference dated Dec. 2, 2020.  A copy of Cai’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text. 
        2 The Vansickler reference is 158-page Foreign Reference dated Feb. 26, 2021. 
        3 The Kim Reference is the 93-page Foreign Reference dated Feb. 26, 2021. 
        4 The Sang reference is the 5-page Foreign Reference dated Feb. 26, 2021.